DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant is claiming for priority for the foreign application priority date is 06/26/2019. Certified copy being received.

Drawings
The drawings are objected to because the quality of the lines and text are poor. The lines and text appear to be in grayscale, rather than back and white with solid black lines as required. As a result, some lines and text are illegible or unclear, such as figures 10A-C, 11A-C, 13, 17 22, 23A-23B, 24-25, 30, 33.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-2, 4-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As per independent claims 1, 8 and 9, they recite “calculate a combination of t and q that minimizes a computation time”. This limitation is considered a purely result-oriented limitation because it recites a desired result, i.e. “minimizes a computation time”, without reciting details on how to accomplish the result. For example, “calculate a computation t and q [to achieve a result]” fails to describe a way to accomplish the claimed result. Claim limitations such as this are considered “purely result-oriented”.
Purely result-oriented limitations fail to comply with the written description requirement when the way to achieve the result is not known to those skilled in the art, i.e. it is the inventor’s purported contribution to the art. when this is the case, the way to achieve the result must be recited in the claim in a manner that is commensurate with the supporting disclosure to satisfy the written description requirement of 35 U.S.C. 112(a). The way to achieve the result does not necessarily need to be recited in as much detail as the preferred embodiment(s) described in the disclosure as long as those skilled in the art would understand the inventor to have invented and been in possession of, the invention as broadly claimed.
In this case, “calculate a combination t and q that minimizes a computation time” is inventor’s purported contribution to the art. See e.g. [0004], [0226-0228], and [0255-0256] of the instant specification. The “calculate” element, which is the inventor’s purported contribution to the art, is purely result oriented and not supported by adequate disclosure within the claims themselves, and thus fails to be commensurate with the supporting disclosure in the instant specification. Therefore, the claims in questions lack the specificity necessary to provide sufficient written description support under 35 U.S.C. 112(a) such that those skilled in the art would understand the inventor to have invented, and been in procession of, the claimed invention.
As per Claims 2 and 4-7, they are rejected for the reasons presented above, due to their dependency upon claim 1.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 7 lines 3, 4 and 5 recite "the elements". There is lack of antecedent basis and unclear whether "the elements" refers the elements of the plurality of first matrices or the plurality of second matrices or both the elements of the plurality of first matrices and second matrices or new value of elements.

Allowable Subject Matter
Claims 1-2 and 4-9 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) and 35 U.S.C. 112(a), set forth in this Office action.
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Applicant is claiming an information processing device comprising: 5a memory; and a processor coupled to the memory and configured to: calculate a combination of t and q that minimizes a computation time when q computation cores compute convolution between a plurality of first matrices and a plurality of second matrices of t-row t-column with Winograd algorithm in 10parallel. Where a total number of elements of the plurality of first matrices and the plurality of second matrices does not exceed a number of sets of data that can be stored in each of q storage areas of a register. and the q computation cores respectively correspond to the q storage areas; and output a program for causing a computing machine to execute a 15process including: storing the plurality of first matrices and the plurality of second matrices in each of the q storage areas with use of a calculated combination of t and q, and computing convolution between the first matrix and the second matrix with use of the Winograd algorithm by each of the q computation cores, the computing machine including the q computation cores and the register.
The primary reasons for indication of allowable subject matter is the limitation in combination of all limitation, calculating a combination of t and q that minimizes a computation time, where a total number of elements of the plurality of first matrices and second matrices does not exceed a number of sets of data that can be stored in each of q storage areas of a register.
Hong – Multi-dimensional Parallel Training of Winograd Layer on Memory-Centric Architecture.
Hong discloses a method for performing convolution neural network using Winograd algorithm in parallel. Hong further illustrated in figure 1 a comparison graph of computation between Wino 4x4 and Wino 6x6. Hong further discloses a dynamic clustering (or reconfigurable topology) of the workers to reconfigure the interconnection network based on a pre-estimated communication amount across the two dimensions. However, Hong does not explicitly teach calculating a combination of t and q that minimizes a computation time, where a total number of elements of the plurality of first matrices and second matrices does not exceed a number of sets of data that can be stored in each of q storage areas of a register.
Brothers – US 20170344876
Brothers teaches system and method that efficiently performing convolution using parallel Winograd algorithm. Brothers further teaches a plurality of IDPs in parallel as illustrated in figure 2, and each IDP having a corresponding memory to store the weight and input feature map as illustrated in figure 4 [0049]. However, Brothers does not explicitly teach calculating a combination of t and q that minimizes a computation time, where a total number of elements of the plurality of first matrices and second matrices does not exceed a number of sets of data that can be stored in each of q storage areas of a register.
Werner – US 20180189237
Werner discloses matrix processing chip comprises a plurality of clusters performing parallel and high bandwidth memory to perform matrix multiplication using Winograd algorithm as illustrated in figure 2B and figure 6A-B. However, Werner does not explicitly teach calculating a combination of t and q that minimizes a computation time, where a total number of elements of the plurality of first matrices and second matrices does not exceed a number of sets of data that can be stored in each of q storage areas of a register.
Shi – Sparse Winograd Convolutional neural networks on small-scale systolic array 
Shi discloses a method for implementing an accelerator on FPGA by combining the sparse Winograd convolution, clusters of small-scale systolic arrays, and experimental results on VGG16 show that it achieves very high computational resource utilization. Shi further discloses matrix multiplication is being performed by cluster, each cluster comprises 4 lxl systolic array (l=4) and a set of shared circular FIFO build by shift-registers. However, Shi does not explicit disclose calculating a combination of t and q that minimizes a computation time, where a total number of elements of the plurality of first matrices and second matrices does not exceed a number of sets of data that can be stored in each of q storage areas of a register.
Zhang – Optimizing FPGA-based Accelerator Design for Dee Convolutional Neural Networks
Zhang discloses a method for optimizing a FPBA based accelerator for performing convolution using roofline model to identity the best solution with best performance and lowest FPGA resource requirement. Zhang further illustrated the design of accelerator comprises a plurality processing element in computation resource and a plurality buffers, and further illustrated in figure 6 for hardware implementation, such as independent architecture, wherein each process element having a corresponding buffer. However, Zhang does not explicitly disclose calculating a combination of t and q that minimizes a computation time, where a total number of elements of the plurality of first matrices and second matrices does not exceed a number of sets of data that can be stored in each of q storage areas of a register.
Therefore, none of the closest found prior art discloses the limitations as required in claims 1, 8, and 9. Accordingly, claims 1-9 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) and 35 U.S.C. 112(a), set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUY DUONG whose telephone number is (571)272-2764. The examiner can normally be reached Mon-Friday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571-270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUY DUONG/Examiner, Art Unit 2182                                                                                                                                                                                            (571)272-2764

/MATTHEW D SANDIFER/Primary Examiner, Art Unit 2182